1112/20@ase 3:17-cv-03226-MAS*DEA’_Déirermn Grp $5226 Falah Go /OSrtiegis_Payeyious_Gings.PMAge|D: 1158

GILMORE & MONAHAN
A Professional Corporation
COUNSELLORS AT LAW

Allen Street Professional Center

Ten Allin Street
P.O, Box 1540
‘Torn: River, New Jersey 08754

https://storzer-associates.nextpoint.com/case/30350002/printable_documents/535

 

ORDINANCE NO. 03-17
AN ORDINANCE OF THE TOWNSHIP OF JACKSON,
COUNTY OF OCEAN, STATE OF NEW JERSEY,
AMENDING AND SUPPLEMENTING CHAPTER 244 OF
THE TOWNSHIP CODE OF THE TOWNSHIP OF
JACKSON, ENTITLED “LAND USE AND DEVELOPMENT
REGULATIONS”

NOW, THEREFORE, BE IT ORDAINED, by the governing body of the
Township of Jackson, County of Ocean, State of New Jersey, as follows:

SECTION 1. The Township Code of the Township of Jackson is hereby
amended and supplemented so as to amend Chapter 244, entitled “Land Use and Development
Regulations,” so as to amend §244-6 so as to add and arrange alphabetically the following
definition:

DORMITORY

Any building, or portion thereof, designed or converted to contain living quarters

which are provided as residences or for overnight sleeping for individuals or

groups, operated as an accessory use to a school, college, university, boarding
school, convent, monastery, non-profit educational institution, religious order, or
other.

SECTION 2. The Township Code of the Township of Jackson is hereby
amended and supplemented so as to amend Chapter 244, entitled “Land Use and Development
Regulations,” so as to amend §244-46 entitled “R-2, R-3 and R-5 Residential Zones” so as to
amend subsection A. so as to replace subsection (6) in its entirety as follows:

(6) Federal, state, county and other public buildings and grounds including parks,

playgrounds or other public recreational uses or areas, excluding public schools.

SECTION 3. The Township Code of the Township of Jackson is hereby

amended and supplemented so as to amend Chapter 244, entitled “Land Use and Development

OBY07708

 

 

1/4
1112/20 ase 3:17-cv-03226-MAS*DEBA’"_Dietnherass-56 Pa mtpe 9/08 719!s_p veyious_S ings PAge|D: 1159

Regulations,” so as to amend §244-46 entitled “R-2, R-3 and R-5 Residential Zones” so as to
amend subsection A. so as to remove subsection (7) in its entirety.

SECTION 4. The Township Code of the Township of Jackson is hereby
amended and supplemented so as to amend Chapter 244, entitled “Land Use and Development
Regulations,” so as to amend §244-48 entitled “R-20, R-15 and R-9 Residential Zones” so as to
amend subsection A. so as to replace subsection (5) in its entirety as follows:

(5) Federal state, county and other public buildings and grounds including parks,

playgrounds or other public recreational uses; excluding, however, public schools,

workshops, warehouses, garages and storage yards.

SECTION 5. The Township Code of the Township of Jackson is hereby
amended and supplemented so as to amend Chapter 244, entitled “Land Use and Development
Regulations,” so as to amend §244-48 entitled “R-20, R-15 and R-9 Residential Zones” so as to
amend subsection A. so as to remove subsection (6) in its entirety.

SECTION 6. The Township Code of the Township of Jackson is hereby
amended and supplemented so as to amend Chapter 244, entitled “Land Use and Development
Regulations,” so as to amend §244-50 entitled “MF Multifamily Zone” so as to amend
subsection A. so as to replace in its entirety subsection (6) which shall read as follows:

(6) Federal state, county and other public buildings and grounds including parks,

playgrounds or other public recreational uses; excluding, however, public schools,

workshops, warehouses, garages and storage yards.

SECTION 7. The Township Code of the Township of Jackson is hereby

Allen Serer Profesndal Certer amended and supplemented so as to amend Chapter 244, entitled “Land Use and Development

Toms River, New Jerney 08754

 

 

OBY07709

https://storzer-associates.nextpoint.com/case/30350002/printable_documents/535 2/4
1112208 ase 3:17-cv-03226-MAS*DBA?_DeetKh Err S526 Prretpes/osrie's papas Zingsprige|lD: 1160

GILMORE & MONAHAN
A Profeviooal Corporation
COUNSELLORS AT LAW

Allen Street Proferional Center

Text Allen Street
P.O. Boz 1540
‘Youu River, New Jersey 08754

 

Regulations,” so as to amend §244-50 entitled “MF Multifamily Zone” so as to amend
subsection A. so as to remove subsection (7) in its entirety.

SECTION 8. The Township Code of the Township of Jackson is hereby
amended and supplemented so as to amend Chapter 244, entitled “Land Use and Development
Regulations,” so as to amend Article X entitled “General Provision” so as to create a new
section, §244-176.2 which shall be entitled “Prohibited Uses” which shall read as follows:

A. All uses not expressly permitted in any given district are expressly prohibited in
such district. No structure or addition thereto shall be built, moved or
remodeled and no land shall be used, occupied, reoccupied, designed or
improved for use or occupancy except for a use that is expressly permitted
within the zone.

B. The following shall be prohibited as principal or accessory uses or structures in
all zoning districts within the Township of Jackson:

(1) Dormitories

SECTION 9. All ordinances or parts of ordinances inconsistent herewith are

hereby repealed.

SECTION 10. If any section, subsection, sentence, clause, phrase or portion of
this ordinance is for any reason held to be invalid or unconstitutional by a court of competent
jurisdiction, such portion shall be deemed a separate, distinct and independent provision, and

such holding shall not affect the validity of the remaining portions hereof.

OBY07710

https://storzer-associates.nextpoint.com/case/30350002/printable_documents/535

 

3/4
112/208 ase 3:17-cv-03226-MAS*DBA’_Disermnerae'85226_ Paratha /O6Fieg!s_PAeyioud. Zend. PUAGQe|ID: 1161

SECTION 11. This ordinance shall take effect after second reading and
publication as required by law

Date:

 

MAYOR MICHAEL REINA
NOTICE

NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced and passed by
the Township Council on first reading at a meeting of the Township Council of the Township of
Jackson held on the 14 day of February, 2017, and will be considered for second reading and final
passage at a regular meeting of the Township Council to be held on the 28" day of February, 2017
at 7:30 p.m., or as soon thereafter as this matter can be reached, at the Jackson Township Municipal
Building, located at 95 West Veterans Highway, Jackson, New Jersey, at which time and place any
persons desiring to be heard upon the same will be given the opportunity to be so heard.

Ann Marie Eden
Township of Jackson

IT, Ann Marie Eden, Municipal Clerk of the Township of Jackson in the County of Ocean,

 

State of New Jersey hereby certify that the above is a true copy of Ordinance No. adopted
by the Township Council on the day of , 2017.
Date:
Ann Marie Eden, RMC
Township Clerk
GILMORE & MONAHAN
A Professioaal Corporation
COUNSELLORS AT LAW
nS ee
P.O, Box 1540
Toms River, New Jersey 08754
4

 

 

OBY07711

https://storzer-associates.nextpoint.com/case/30350002/printable_documents/535 4/4
